Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10993280. This is a statutory double patenting rejection.
Application claim 1 is mapped to patent claim 1 below:

Application 17/221842
Patent 10993280
1. An electronic device, comprising: 
circuitry configured to serve a user equipment  via multiple component carriers corresponding to multiple serving cells with carrier aggregation; and 
transmit, to the user equipment, instructions including HARQ (Hybrid Automatic Retransmission Request) configuration and DRX (Discontinuous Reception) configuration to facilitate the user equipment to configure the HARQ and the DRX, an independent HARQ entity for each serving cell being configured and DRX retransmission timers of the multiple serving cells being separately operated, 

wherein if a HARQ RTT (Hybrid Automatic Retransmission Request Round-Trip Time) Timer of a first serving cell expires and if data of a corresponding HARQ buffer was not successfully decoded, a DRX (Discontinuous Reception) retransmission timer of the first serving cell is started without affecting operation of a DRX retransmission timer of a second serving cell.
1. An electronic device, comprising 
circuitry configured to: serve a user equipment via multiple component carriers corresponding to multiple serving cells with carrier aggregation; 

transmit instructions to the user equipment comprising HARQ(Hybrid Automatic Retransmission Request) configuration and DRX (Discontinuous Reception) configuration to control the user equipment to configure an independent HARQ entity for each serving cell and separately operate DRX retransmission timers of the multiple serving cells, 


wherein if a HARQ RTT (Hybrid Automatic Retransmission Request Round-Trip Time) Timer of a first serving cell expires and if data of a corresponding HARQ buffer was not successfully decoded, a DRX (Discontinuous Reception) retransmission timer of the first serving cell is started without affecting operation of a DRX retransmission timer of a second serving cell.


Note that the application claim recites “configuration to facilitate the user equipment to configure…,” while the patent claim recites “configuration to control the user equipment to configure…”  It is not evident that “to facilitate” and “to control” are substantively different in view of the disclosure which does not particular define “facilitate” such that the Examiner is interpreting “to facilitate” as equivalent to “to control.”  Further, the application recitation of “an independent HARQ entity for each serving cell being configured and DRX retransmission timers of the multiple serving cells being separately operated” appears to be a rewritten version as a separate clause of the patent recitation of “an independent HARQ entity for each serving cell and separately operate DRX retransmission timers of the multiple serving cells.”  Thus, the application claims appears to be the same invention as Patent 10993280.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        December 17, 2022